DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 10, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

Group II. Claims 1-2, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 12, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

Group III. Claims 1, 3, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 14, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

Group IV. Claims 1, 4, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 16, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

Group V. Claims 1, 5, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 17, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

Group VI. Claims 1, 6, 7-18 drawn to an isolated nucleic acid encoding a polypeptide comprising at least 90% amino acid sequence identity to amino acids 29-159 of SEQ ID NO: 18, wherein the polypeptide comprises one or more amino acid substitutions or deletions to inactivate the furin cleavage site RRKRK (SEQ ID NO:6) at position 127-131 of SEQ ID NO:4, a vector and host cell, classified in C12N 15/00.

4.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions  I-VI are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure that is distinct for each invention which cannot be exchanged.  

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Correction of Inventorship 
6.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646